Exhibit EMERGENT GROUP INC. PROPOSED AMENDED AUDIT COMMITTEE CHARTER STATUS This charter governs the operations of the Audit Committee of the Board of Directors of Emergent Group Inc. (the "Company"). The Committee shall review and reassess its charter at least annually and obtain the approval of the Board of Directors of any proposed changes in compliance with applicable rules and requirements of the American Stock Exchange (the "Amex"), the Securities and Exchange Commission (the "SEC"), and any other applicable body (collectively, the "Applicable Rules"). The Audit Committee shall meet at least quarterly and at such other times as necessary to fulfill its responsibilities. MEMBERSHIP The Audit Committee shall consist of at least two directors each of whom shall be (i) "independent" as defined by Amex listing standards, (ii) a "Non-employee
